Case: 19-30980      Document: 00515899907         Page: 1     Date Filed: 06/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 15, 2021
                                  No. 19-30980                         Lyle W. Cayce
                               Conference Calendar                          Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Brandon L. Jones,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 1:19-CR-155-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Brandon L.
   Jones has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Jones has filed a response. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30980        Document: 00515899907        Page: 2   Date Filed: 06/15/2021




                                    No. 19-30980


   developed to allow us to make a fair evaluation of Jones’s claim of ineffective
   assistance of counsel; we therefore decline to consider the claim without
   prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Jones’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2